DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 12 element limitations as amended, or the combination of all claim 14 element limitations as amended.  Specifically, in regard to claims 1 and 12 the prior art of record at least does not expressly teach concept of the convolutional neural network comprising a sampling unit configured to generate an intermediate output sequence by sampling from a past portion of the output sequence according to a sampling grid; 15generate the sampling grid item-wise on a basis of a grid-generation sequence, wherein the grid- generation sequence is based on a combination of the input sequence and an intermediate grid-generation sequence representing the past portion of the output sequence or the grid-generation sequence; and 20generate the output sequence based on a weighted combination of the intermediate output sequence and the input sequence.  In addition, in regard to claim 14 the prior art of record at least does not expressly teach concept of wherein generating the output sequence comprises: generating a grid-generation sequence based on a combination of the 10input sequence and an intermediate grid-generation sequence representing a past portion of the output sequence or the grid-generation sequence, generating a sampling grid on a basis of the grid-generation sequence, 15generating an intermediate output sequence by sampling from the past portion of the output sequence according to the sampling grid, and generating the output sequence based on a weighted combination of the intermediate output sequence and the input sequence.  Therefore, independent claims 1, 12, and 14 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621